 SHELL OIL COMPANYShellOil CompanyandOil,Chemical and AtomicWorkers International Union,AFL-CIO. Case 21-CA-9133April 26, 1971DECISION AND ORDERBY CHAIRMAN MILLER ANP MEMBERS FANNINGAND JENKINSOn December 15, 1970, Trial Examiner William F.Scharnikow issued his Decision in the above-entitledproceeding, finding that Respondent had not engagedin the unfair labor practices alleged in the complaintand recommending that the complaint be dismissed, asset forth in the attached Trial Examiner's Decision.Thereafter the General Counsel filed exceptions to theTrial Examiner's Decision with a supporting brief, andthe Respondent filed cross-exceptions and a supportingbrief and an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powerin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer'sDecision, the exceptions, cross-exceptions,and briefs and the entire record in the case, and herebyadopts the findings, conclusions, and recommendationsof the Trial Examiner only to the extent they are con-sistent herewith.The Trial Examiner finds that Respondent did notviolate Section 8(a) (5) and (1) when it refused to com-ply with the Union's December 29, 1969, request forthe names and addresses of employees in the unit whichitrepresents.The General Counsel excepts to thisfinding.We find merit in this exception.The Trial Examiner finds that Respondent's fear thatthe list may be leaked and lead to the harassment ofnonunion employees by rank-and-file employees issufficient under the circumstances herein to justify Re-spondent's refusal to supply the list. We do not agree.The evidence in the record shows that from January 4,1969, until March 17, 1969, the employees in the unitwere on strike. The parties stipulated that during thecourse of the strike and for an indeterminative periodthereafter, some of the striking employees engaged inviolence in the form of mass picketing and harassmentof individual employees who had returned to work,both at the gates of Respondent's struck facilities andat individual employees' homes. Respondent specifi-cally states that it does not contend that the Union wasresponsible for any of these acts. Nor does it contendthat the Union seeks the list for other than legitimate190 NLRB No. 3101reasons. It bases its position solely on the fact thatbecause of the large number of union officers and em-ployees who would have access to the list the risk ofleakage to persons prone to engage in violence is high.We do not believe that this risk under the circum-stances presented herein is sufficient to justify Respon-dent's refusal to supply the list. Any union receiving alist of union employees is under an obligation to takereasonable steps to see that the list is not improperlydisclosed or used. There is nothing herein to indicatethat the Union will fail to meet its obligation in thisregard. Rather, the Union has given assurances that itwill protect the list from improper disclosure.' Thus,we find Respondent was not justified in rejecting theUnion's request for this reason.The parties have stipulated, and we find, that theUnion's existing means of communicating with unitemployees are ineffectual to reach all unit employeesbecause of the scattered location of Respondent's facili-ties in the unit and the residential dispersion of unitemployees. Under these circumstances the Union wasentitled to the list in the absence of a showing thatRespondent had some reasonable justification for with-holding the information. Respondent has not estab-lished any such reasonable justification. Accordingly,we find that Respondent's failure to supply the Unionwith the names and addresses of unit employees onrequest was in violation of Section 8(a)(5) and (1).CONCLUSIONS OF LAW1.The Respondent,Shell Oil Company,is an em-ployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.2.The Oil,Chemical and AtomicWorkersInterna-tionalUnion, AFL-CIO, is a labor organization withinthe meaningof the Act.3.By refusing the Union's request for names andaddresses of unit employees,the Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and(1) of theAct.4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and(7) of the Act.'W. L. McKnight, d/b/a Webster Outdoor Advertising Company,170NLRB No. 144, enfd.sub nom. Sign and Pictorial Union Local 1175 v.N.L.R.B.,419 F.2d 726 (C.A.D.C.), the case cited by the Trial Examineris distinguishable in that (a) the threats were more severe and immediate and(b) the company never rejected the requested information as to strikebreak-ers, it merely expressed reluctance until the union gave it adequate assur-ances that there was a legitimate need for the information, following whichexpressions of reluctance the union failed to renew its request. 102DECISIONSOF NATIONALLABOR RELATIONS BOARDTHE REMEDYAPPENDIXHaving found that the Respondent,Shell Oil Com-pany,has engaged in violations of Section 8(a)(5) and(1) of the Act,we shall order it to cease and desist fromsuch unfair labor practices and to take certain affirma-tive action necessary to remove the effects of the unfairlabor practices and to effectuate the policiesof the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the Respondent, Shell OilCompany, Los Angeles, California, its officers,agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to furnish the Oil, Chemical andAtomic Workers International Union, AFL-CIO, withthe names and addresses of all employees in the unit itrepresents.(b) In any like or related manner interfering with theefforts of the Union to bargain with it in behalf of theemployees in the unit it represents.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Upon request, and at reasonable intervals, furnishthe above-named labor organization with the namesand addresses of all employees in the bargaining unit itrepresents.(b) Post at itsinstallationsin California where theUnion is the bargaining representative copies of theattached notice marked "Appendix."' Copies of saidnotice, on forms provided by the Regional Director forRegion 21, after being duly signed by Respondent'sauthorized representative, shall be posted by Respond-ent immediately upon receipt thereof, andbe main-tained by it for 60 consecutive days thereafter,in con-spicuous places, including all places where notices to itsemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnoticesare not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 21, inwriting, within 20 days from the date of the receipt ofthis Decision, what steps the Respondent has taken tocomply herewith.'In the eventthat this Order is enforced by a Judgmentof a United StatesCourt of Appeals,the words in the noticereading "POSTED BY ORDEROF THE NATIONAL LABOR RELATIONS BOARD"shall be changedto read "POSTED PURSUANT TO A JUDGMENT OF THE UNITEDSTATES COURT OF APPEALS ENFORCING AN ORDER OF THENATIONAL LABOR RELATIONS BOARD."NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to furnish the Oil, Chemi-cal and Atomic WorkersInternationalUnion,AFL-CIO, withthe names and addresses of allemployees in the bargaining unit it represents.WE WILL NOTin any like or related mannerinterferewith the efforts of the Unionto bargainwith Shell Oil Company in behalf of theemployeesin the unit it represents.SHELL OILCOMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Eastern Columbia Building, 849 South Broad-way, Los Angeles, California 90014, Telephone 213-688-5200.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM F. SCHARNIKOW, Trial Examiner: The com-plaint in the present case alleges that the Respondent, ShellOil Company, has refused to bargain with Oil, Chemical andAtomic WorkersInternationalUnion,AFL-CIO(hereincalled the Union), as the exclusive bargaining representativeof an appropriate bargaining unit of the Respondent's em-ployees and has thereby committed unfair labor practicesaffecting commerce within the meaning of Sections 8(a)(1)and (5) and 2(6) and (7) of the National Laobr Relations Act,as amended, 29 U.S.C., Sec. 151,et seq.(herein called theAct), in that on and since about March 12, 1970, the Re-spondent refused to comply with the Union's request for a listof the names and addresses of all employees in the appropri-ate bargaining unit, which was "relevant to the Union's per-formance of its responsibilities in collective bargaining andthe administrationof collective-bargaining agreements be-tween the Union and the Respondent."In its answer to the complaint, the Respondent admits thatitrefused to provide the Union with a list of employees'names and addresses, but denies that it hereby committed anunfair labor practice within the meaning of the Act. It asserts:"(a) that such a refusal was for good cause and with legalbasis, (b) that the union established no justification or needfor such list or that existing means and tools available to theunion are inadequate to discharge its functions, and(c) that SHELL OIL COMPANY103the union unreasonably rejected alternative proposals by Re-spondent, and, (d) that Respondent denies any implication. that such refusal has denied to the union any benefits,advantage or utility relevant to the union's discharge of anyof its responsibilities in collective bargaining or the adminis-tration of the contract since Respondent offered to the unionalternatives that would provide all benefits and advantages ofa list of names and addresses to the full extent relevant to theunion's discharge of its duties."Pursuant to notice, a hearing was held at Los Angeles,California, on July 9, 1970, before the Trial Examiner. TheGeneral Counsel, the Respondent, and the Union appearedby counsel and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evi-dence bearing upon the issues. Since the hearing, I have re-ceived and considered briefs from the General Counsel andcounsel for the Respondent.Upon the entire record in the case, and from my observa-tion of the witnesses, I make the following:FINDINGS OF FACT AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent, Shell Oil Company, is a corporation,maintainingvarious facilities throughout the State of Cali-fornia, and is engaged in the business of producing,refining,marketing, and distributing petroleum products. During the12 months preceding the issuance of the complaint, the Re-spondent, in the normal course and conduct of its businessoperations, purchased and caused to be delivered to its Cali-fornia facilitiesmaterialsof a value in excess of $50,000,which were shipped from points outside the State of Cali-fornia, either directly to the Respondent or directly to variousfirmslocated within the State of California which in turnshipped thesesame materialsto the Respondent. During thesame 12 months, the Respondent during the normal courseand conduct of its business operations, sold products of avalue in excess of $50,000 directly to firms located outside theState of California. And during the same 12-month period,theRespondent has derived gross revenue in excess of$500,000.I find and conclude that the Respondent is now and hasbeen at all material times, an employer engaged in commercewithin the meaning of the Act, and that it will effectuate thepolicies of the Act to entertain jurisdiction in this case.II.THE LABOR ORGANIZATION INVOLVEDOil, Chemical and Atomic Workers International Union,AFL-CIO (herein called the Union), is a labor organizationwithin the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts Shown by the RecordIn 1939, the Board certified the Union as the exclusivebargaining representative of an appropriate bargaining unitconsisting of all the employees in the Respondent's Californiaproduction, pipeline, and refinery departments and the au-tomotive and telephone departments operated in conjunctiontherewith, but excluding clerical employees and supervisoryempolyees, and guards.' Since 1939, the Union has repre-sented the employees in this appropriate bargaining unit andhas been recognized by the Respondent as their exclusivebargaining representative. One of the contracts executed bythe Respondent and the Union covering this unit during thislengthy period expired on December 31, 1968, and fromJanuary 4, 1969, until March 17, 1969, the Union and theemployees in the unit engaged in a strike.' Accordin_- to astipulation of the parties, during the course of the strike andfor an indeterminative period thereafter, some of the strikingemployees (butnotunion officials nor union representatives)engaged in violence in the form ofmasspicketing and harass-ment of individual employees who had returned to work,both at the gates of Respondent's struck facilities and at theindividual employees' homes. In the early stages of the strike,state court temporary restraining orders were issuedex parteagainst continued violence and picketing in Costa Countyand Curran County on January 10and 18, 1969, respectively.And a preliminary injunction to the same effect was issued inLos Angeles County on January 7, 1969, after a hearing atwhich the Union appeared by its attorney. Following thestrike, the Union and the Respondent executed a new con-tract which has been in effect since July 19, 1969, and willexpire by its terms on December 31, 1970.The employees in the bargaining unit covered by this con-tract and the preceding contract work either in the Respon-dent's two refineries at Martinez and Dominguez, in a gasplant at Molino, in a drilling and production operation atVentura, or in production facilities at Signal Hill, Bakersfield,Fellows-Taft, and Coalingua. In all, there are 1421 unit em-ployees, approximately 858 or 60 percent of whom arememebers of the Union and one or another of six of its Locals.The contracts have included maintenance of membershipprovisions, and voluntary dues checkoff provisions, but nogeneral union-security clause. At the hearing, the partiesstipulated that the Union's existing means of communicatingwith unit employees (including the customary methods ofhandbilling and contacts through unionmeetings,as well asother means recognized and facilitated by the contract suchas the activities of adjustment committees and stewards andthe use of bulletin boards) "are ineffective to reach all unitemployees because of the scattered location of Respondent'sfacilities in the unit and the residential dispersion of unitemployees."On December 29, 1969, V. L. McKendree, acting districtdirector for the Union, wrote the following letter to F. W.Albers, the Respondent's west coast industrial relationsmanager:Ihave given an assignment to Representative D. D.Brymer to make a survey among the employees of ShellOil Company on a Statewide basis, and those of the ShellChemical Company's in all locations, for their expres-sion of opinion relative to their wishes for the 1970BargainingPolicy matters, as well as their experience inthe daily administration of our present Contract.If this Union is to fully meet its Legal and moral obliga-tions in representing those employees for which it is dulycertified,it isnecessary to request the namesand mailingaddresses of each of your employees in the above namedUnits.This request is made since your employees are scatteredthroughout the State of California, in many Counties,and there is no alternative method for direct contact onan individual basis to properly discharge the Legal andmoral responsibilities this Union has to the total of theemployees that are affected.'Shell Oil Company,9 NLRB 908, 912. See also paragraph 6 of the'An error in the transcript (p. 19, 1. 4) is hereby corrected to show, aspresent complaint, the allegations of which have been admitted by theall the evidence clearly indicates, that the strike began on January 4, 1969,Respondent in its answer.rather than on January 4, 1968, as set forth in the transcript. 104DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Union believes that some of the difficulties that haverisen in past years has been caused by the inability of theUnion to make contact with all of the affected em-ployees, since there is no central spot where such contactmay be made.Iwould appreciate your supplying this information di:rectly to Representative Brymer at Suite 304, 3605 LongBeach Boulevard, Long Beach, California, 90807 by ap-proximately February 1, 1970.On January 30, 1970, Industrial Relations Manager Albersmet with Union Representative Brymer. He told Brymer thatthe Respondent was concerned about granting the Union'srequest for the names and addresses of the employees "be-cause of the harassment of employees that had occurred andthe possibility that more harassment would occur if the Un-ion had thenames andaddresses." He said that he was notimplying that the Union would be involved in any such futureharassment but wanted to speak with Brymer's superior, Un-ion District Director W. J. Forrester.On February 10, Albers met with Union Director For-rester.He told Forrester, as he had told Brymer, of the Re-spondent's "concern" about furnishing the name-and-addresslist, saying that "there had been harassment of employeeswho had returned to work during the strike." Forrester saidhe "was aware ... that some of this harassment had oc-curred," including one incident involving an employee whohad crossed the picket line at the Martinez refinery and who,after securing a transfer to the Anacortes refinery in Wash-ington on July 1, 1969, finally quit in August 1969. Forrestersaid, however, "that he felt that the harassment was not asgreat" as the Respondent believed. But Albers still expressedthe Respondent's "fear that ... the list [of names and ad-dresses]might be misused."'Albers and Forrestermet againon February 27 to discussarrangements for arbitration of grievances which had arisenin one of the Respondent's facilities. In the course of thismeeting, Forrester referred again to the Union's request forthe list ofnames andaddresses and asked Albers to "confirm"the Respondent's answer inwriting.Accordingly, in a letter to Forrester dated March 12, 1970,Albers reviewed what has just been found to have been thematerial substance of his conversations with Brymer and For-rester, and stated the Respondent's conclusions upon thisbasis and his understanding of the law, as follows:... For these reasons, we have been reluctant to providenames and addresses of employees in the "Statewide"Unit although we do not mean to imply that the OilChemical and Atomic Workers International Union oritsofficialswere, in any way, connected with suchharassment.. [W]e have adopted for what we consider sound rea-sons the policy that we should not disclose, at leastwithout the consent of our employees their names andaddresses to anyone unless required by law and haveadhered to this program consistently.Under these circumstances, We believe that it would notbe in the best interest of both parties to provide thenamesand addresses at this time, particularly in view ofour mutual efforts to improve relations and avoid furtherdifferences.On April 14, 1970, after receiving this letter, the Unionfiled its unfair labor practice charges in the present case,alleging that the Respondent had refused to bargain with theUnion on or about March 12 and had thereby committedunfair labor practices within the meaning of Swtions8(a)(1)and (5) of the Act.In an attempt to settle the charges, Albers asked Forresterto meet withhim again and, as a result, the two men met inForrester's office on June 1, 1970. There is no dispute as tothe substance of their conversation and the following findingsare accordingly based upon a composite of Albers' and Forre-ster'stestimony including contributions of consistentmaterial detail which each made to the other's version.Albers again expressed his "concern" about furnishing theUnion with a list of the employees'names andaddresses,referring specifically to "the unrest and the relationships thatexisted between the Company and the employees and theUnion." Forrester said that he "was aware that we werehaving considerable problems," that there were "many com-plaints [which were] unresolved," and that the Union "feltthat [its obtaining the employees'names andaddresses] wasa necessary means for ...determiningthe attitudes of allemployees affected by these matters ... and that the failureon the part of the Union to reach those employees who werenot members was considerably handicapping the Union incarrying out its responsibility."Albers thereupon proposed two alternatives to the Respon-dent's supplying all the employees' names and addresses tothe Union, each of which he said he thought was sufficient forthe Union's purposes. One was that the Respondent wouldfurnish thenames andaddresses of employees who con-sented.The second alternative was that the Respondentwould furnish the names and addresses of all unit employeesto a mailinghouse or mailing service which, without disclos-ing this information to the Union, would mail to the em-ployees all material which the Union wanted to submit andthen certify this fact to the Union. In making this secondalternative proposal, Albers told Forrester that he knew thatsuch mailing services were available, that the Respondent hadused them to mail house publications and other material toemployees and had found them to be reliable. He did notmake anysuggestionat thismeeting asto who would bear thecost of themailingsincluding postage, nor did he otherwiseamplify the proposal. But he did tell Forrester that he felt th'pt"mutually agreeable" details could be worked out and saidthe Respondent would be willing to consider any suggestionsthe Union might make.Forrester said at the June 1 meeting that neither of thealternatives proposed by Albers was acceptable to the Unionand "that the Union felt that they needed thenames andaddresses and ... it was a matter of principle" that they gotthem.As to Albers'second alternative proposal specificall,Forrester said that, but for the 6-month delay, the Union"might have considered it in a different light," and that t e"delay" also raised a question of how promptly any request dmailings would be handled by the mailing intermediary. Futhermore, according to the substance of Forrester's ttimony, he told Albers in his criticism of the Respondent'ssecond proposal that, unless the mailings submitted by theUnion were to be first "edited" by the Respondent, he did notsee how mailings through the intermediary would overcomethe Respondent's "reluctance" to permit the Union to mareimproper use of its letters to the employees' Although Fo -'Forrester did not testifyconcerning his meetingwith Albers on February10 and the above findingsare made upon,and the quotations are excerptedfrom, Albers'uncontradictedtestimony.'This is the only interpretation which seems possible for the followingpassage inForrester's testimony:My response [to Albers' proposal]was, itdidn't seemto methat th Lapproach was even satisfying the Company's reluctance to the type4f(Cons) SHELL OIL COMPANY105rester testified that Albers made no reply to this criticism, itwould appear that no direct reply was required since, not onlyhad Albers made it clear that he was not fearful of an abuseby the Union itself in its or its representatives' contacts orcommunications with the employees and had made nosuggestion that the Union'smailingsshould be edited or ap-proved of by the Respondent, but the Respondent's proposalon its face obviously contemplated mailings by the intermedi-ary of any material the Union wanted to have mailed withoutdisclosing its content to the Respondent. Finally, it appearsfrom the evidence that, although invited to do so, Forrestermade no suggestions of any union alternatives to the Respon-dent's proposals, and Albers told Forrester that he wouldconfirm the Respondent's alternative proposals in a letter tothe UnionsAccordingly, under date of June 1, 1970, Albers wroteForrester the following letter:This will confirm our discussions today to try to settlethe'unfair labor practice charge (Case No. 21-CA-9133)filed by your organization on your request for the namesand mailingaddresses of the Shell Oil employees in the"Statewide" Unit.As you know, we have been concerned during the pastmonths over the possible adverse effects that might oc-cur from providing such names and addresses. In ourdiscussions today,we suggested several alternativeswhich we believed would continue to provide you withsatisfactorymeansto communicate with all employeesand at the same time avoid the problems we see. Wesuggested contacting the employees on their desire andsupplying the addresses of those not objecting, or havinga third party, such as a company performingmailingservices, tomail the Union's material directly to theemployees at the addresses provided separately by theCompany. We indicateda willingnessto provide thenames and addresses under these alternatives and werewilling to consider any suggested by you. However, youwere not interested in any alternative other than theCompany furnishingall namesand addresses directly tothe Union.Under these circumstances, we appear to be unable tosettle the unfair labor practice charge. If you have anyother thoughts, please let me know.Prior to the hearing in this case, there were no furthercontacts between the Respondent and the Union concerningthe matter of mailing lists. At the hearing, the parties throughthe testimony of their respective representativewitnesses,Albers and Forrester, amplified their positions in certain re-use that we might be making or the subject matters that we might beusing letters for because they had repeatedly told me of their concernwith respect to how these things would be handled and that would meanthat we would be drafting a letter and submitting it to the third partyfor mailing of which the Company would have no knowledge and wouldnot then cover their fear that we would be using correspondence im-properly.And then, I closed on that topic by saying, unless it was their thoughtthat this matter that we would submit for mailing was going to be editedby somebody.The foregoing findings summarize the material substance of the conver-sation between Albers and Forrester at their meeting on June 1, 1970. Atone point in his direct examination, Forrester's testimony suggested that atthese meetings he also protested the Respondent's refusal to give the Unionthe name-and-address list because it prevented not only the Union's directmailing of letters to the employees but also the Union's direct personalcontact with the employees. But, from his testimony on cross-examination,it became clear that he didnottellAlbers at this meeting that the Unionwanted the list not merely for direct mailing but also to permit its represen-tatives to visit nonunion members of the unit.spects which, so far as the evidence shows, had not beendiscussed by them in their prehearing letters andmeetings.As to the availability of a list of unit employees'names andaddresses, Industrial Relations Manager Albers testified (1)that the Respondent had centrally located computerized em-ployment records from which it could supply either the Un-ion or a mailingagency with the names and addresses of allunit employees without any great difficulty; and (2) that theserecords, and the pertinent portions at each of the Respon-dent's facilities in the unit, were kept and were available forconfidential use only by the Respondent's personnel and pay-roll departments. As to the feasibility of using the confidentialmailing agencyproposed by the Respondent to avoid leakageand abuse of any of this information beyond the Union'sofficials but at the same time to give the Union adequate andconfidentialmailing accessto all employees in the unit, Alb-ers further testified (a) that his investigation had disclosed theavailability of mailing services which would suit the parties'purposes; (b) that the union material could be submitted tothe mailing agency in sealed envelopes; (c) that the unionmailing could be made without limitation as to number; and(d) that the Respondentwas willingto pay "the extra cost ofthe mailing service."Union Director Forrester also amplified the Union's posi-tion in the testimony given by him at the hearing. He testifiedin substance (a) that only the Respondent's disclosure to theUnion of thenamesand addresses of all the unit employeeswould enable the Union fully to perform its function of repre-senting allthe unit employees including nonunion members;(b) that for this purpose itwas essentialfor the Union to beable not only to mail communications to the employees butalso to permit "its leadership" to make personal visits to theirhomes in order to organize them and "close the ranks," tocanvass their views and opinions on collective-bargaining po-sitions and working conditions, and to represent them ongrievances and industrial accidentclaims; (c) that, if the Re-spondent merely permittedmailingsthrough a confidentialmailingservice instead of giving the full name-and-addresslist directly to the Union, the Union was fearful that if nonun-ion employees replied toitsmailings,the Union might beaccused of bad faith in necessarily following up the em-ployees' replies by personal visits; (4) that it wasnottheUnion's intent thata name-and-address list should be "givenover to the so-called goons and others to go out and breakwindows" (if that actuallywerethe Respondent's fear); and(5) that, on the contrary, itwasthe Union's intent to limitdisclosure and the proper use of a full name-and-address listto the Union's "leadership" that is, its own officials and itssix Locals' "president[s], secretar[ies] ... officers and thosecommittees that are formed for these [proper] purposes" in-cluding also, of necessity, the clericals in each of the Localswho would process the mailings.During the course of his examination of Joseph Misbrener,the International representative of the Union assigned to ser-vice three of the Locals whose members are employed atRespondent'sMartinez Refinery, the General Counsel re-ferred Misbrener to article X, section 4 of the uniform bylawsprescribed by the Union's constitution for all Locals, whichprovides a 6-month suspension from union membership anda 2-year disbarment from union office for disclosure of theunion membership lists "to persons other than those whoseofficial business requires such a list." Respondent's counselobjected to ensuing questions, and an accompanying offer bythe General Counsel to prove through Misbrener, that thesepenalties would also be invoked by the Union against anydisclosure of the names and addresses appearing on any gen-eral list of employees which might be submitted by the Re-spondent on the Union's request. In argument on these objec- 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions, it was conceded by the General Counsel (as it had alsoappeared from Forrester's and Albers' testimony) that nosuch assurance purporting to safeguard the confidentiality ofan employees' name-and-address list had been given by theUnion to the Respondent at the time the Union made andpressed its request for such a list. On this ground, I sustainedthe objections to the General Counsel's questions and hisoffer of proof. In any event it appears to me that the effective-ness of any such procedure to safeguard the name-and-address list from improper disclosure and possible abusewould be doubtful in view of the number of people to whomitwould be available in each of the six Locals according toForrester's testimony.B. ConclusionsThe General Counsel and the Union rely upon the Board'sholdings inStandard Oil Company of California, 6and severalsubsequentcases,' that the employer in each ofthese cases,by refusing to furnish an exclusive bargaining representativewith the names and mailing addresses of the employees in alarge,widely spread, multifacilitybargaining unit,had with-held information relevant andessentialto the bargaining rep-resentative's communicatingwith the unit employees andperforming its statutory obligation and function of fairlyrepresenting all of them, and that the employer in these caseshad thereby committed unfair labor practices within themeaning of Section 8(a)(5) of the Act. Contending that thesedecisions control disposition of the presentcase, the point outthat, as inStandard Oiland the other cases relied upon bythem, the Union's existingavailable meansof communicatingwith the unit employees were inadequate because of the geo-graphical spread of the multifacility unit, the large number ofunit employees and theirresidentialdispersion, and the factthat a substantial percentage of them werenot union mem-bers and therefore not known to the Union.The Respondent raises three defenses: (1) that, contrary toits limited request in its letter of December 29, 1969, for"mailing addresses," the Union sought the employees' ad-dresses not only for mailings but also to enable it to makepersonal contacts with the employees at their homes; (2) thatthe Respondent's offer to the Union of the use of a confiden-tialmailingintermediary was sufficient for the Union's pur-poses and eliminated the necessity for supplying the re-quested list of "mailing addresses" directly to the Union; and(3) that the Respondent's fear of a leakage and abuse of thename-and-address list through rank-and-file harassment ofnonunionemployees justified the Respondent's refusal to sup-ply the list to the Union. For the followingreasons,althoughI reject the first two of these defenses, I find the third to besubstantial and sound, and therefore on this basis alonerecommend the dismissal of the complaint.In asserting the first of these three defenses, the Respond-ent points out that, in the Union's letter of December 29,1969, and in Director Forrester's conferences with IndustrialRelations Manager Albers, the Union's request was for the"mailing addresses" of the employees and argues that thisconstituted a limitation of the use of the listtomailingsalthough, as appeared from Forrester's later testimony at thehearing, the Union actually intended to use the addresses ifthey were supplied, also for personal contacts with thenonunion as well as union employees at their homes in orderto organize them, to canvass their views and opinions oncollective-bargaining positions and working conditions, andto represent them on grievances and industrial accidentclaims.Certainly, such activity by the union representativesextending even to contacts at the homes of the employees ifthe Union thought it to be necessary, fell within the Union'sstatutory obligation and functionas exclusivebargaining rep-resentative to give fair and effective representation to all theemployees in the unit whether they were union members ornot.' And, to preserve the Union's proper freedom in suchactivity, the Board will not lightly read any limitation of useinto an exclusive bargaining representative's phrasing of arequest made by it to the employer for the unit employees'names andaddresses.'In the the present case, the fact that the Union asked for"mailing addresses" cannot realistically be regarded as anintentional and understood limitation of use. For, in its letterof December 29, 1969, and in Forrester's conferences withAlbers, the Union gave no express indication that it wouldlimit its useof the employees' addresses to mailings butbroadly asserted in its letter as the basis of its request, thenecessity of its having access to all employees in the unit inorder "to fully meetits legaland moral obligations in repre-senting those employees for which it is duly certified." Ac-cordingly, contrary to the Respondent's contention, I find nobasis for the Respondent's really believing that because theUnion's request was for "mailing addresses," that the Unionwould use them only for mailing and not for personal con-tacts by the Union's authorized representatives. I have con-cluded therefore that the defense of the Respondent basedupon an assertedlimitationof the Union's request, is withoutmerit.Nor do I find merit in the Respondent's asserted separatedefense that the Respondent's offer to the Union of the useof a confidential mailing intermediary was sufficient for theUnion's purposes and eliminated the necessity for supplyingthe requested list of "mailing addresses" directly to the Un-ion. InExcelsior Underwear, Inc.,10the Board considered theadequacy of the use of such a mailing intermediary but, inorder to permit the Union free access to unit employees andinsure an"informed electorate" in a Board representationelection under Section 9(c) of the Act, the Board required theemployer to furnish the Union with a list of the names andaddresses of all employees in the unit. In reaching this conclu-sion, the Board stated in the following language which in myopinion has equal application to the present type of casearising under theStandard Oilprinciple, that:.We do not limit the requirement of disclosure tofurnishing employee names and addresses to a mailingservice ... because this would create difficult practicalproblems and because we do not believe that the unionshould be limited to the use of the mails in its efforts tocommunicate with the entire electorate. (156 NLRB at1246.)It is true that the Respondent's offer contemplated an un-limited number of mailings by the intermediaryon an unin-spected and confidential basis and that the Respondent in-vited the Union's suggestions as to further details but theUnion offered none. In these respects the Respondent's offersupplied salutary elements which were not specifically con-sidered by the Board in generally rejecting the sufficiency ofmailing service intermediaries inExcelsior Underwear,andwhich were completely absent in theSouthern Counties GasCompanycase where the Board rejected the employer's offerof the use of its own mailing facilities because the offer appar-ently contemplateda single mailingby the union after inspec-166 NLRB 343, enfd. 399 F.2d 639 (C.A. 9).Southern Counties Gas Company of California,174 NLRB No. 11;General Electric Company,176 NLRB No. 84.See alsoPrudential Insur-anceCompany,173 NLRB No. 117, enfd. 412 F.2d 77 (C.A. 2).°Standard Oil Company of California, supra,346.Ibid.10156NLRB 1236. SHELL OIL COMPANY107tion and approvalof thematerial by the employer." But,although perhaps sufficient as a substitute for the Union'sdirectmailing of material to employees in the unit,the Re-spondent's offer fell short of affording the Union such anopportunity for direct personal contacts with all the unitemployees as would normally be desirable and permissible toenable it to perform its representative function adequately.(StandardOil Company of California,supra,166 NLRB at346.) Furthermore,the Respondent's offer adds nothing towhat I hereinafter find to be the Respondent's sufficient inde-pendent defense based upon its fear of further harassment ofnonunion employees.The most that can be said of it,is that,when considered in conjunction with the Respondent's suffi-cient reason for refusingthe Union's request for the namesand addresses of the employees,itminimized the impact ofthe Respondent's refusal,by affording the Union with at leastthe opportunity of reaching the employees by mail.Conse-quently, I have rejected the Respondent's asserted, separatedefense based upon the alleged sufficiency of its alternativeproposal that the Union use a confidential mailing intermedi-ary.We come finally to a considerationof theremaining de-fense assertedby theRespondent,i.e., that the Respondent'sfear of a leakage and abuse of the name-and-address listthrough rank-and-file harassment of nonunion employees jus-tified the Respondent's refusal to supply the list to the Union.I have concluded that this defense has independent merit andthat the complaint in the present case should therefore bedismissed.InStandard Oil,the Board held,as the General Counselnotes in his brief, that when the relevance of the names andaddresses of employees to the bargaining representative's fairrepresentationof theunit employees has been shown in aparticular case, "the Employer's good-faith refusal to supply[the information]is not a defense." (166 NLRB at 345.) Butthe Board in concluding that the employerinStandard Oilhad committed an unfair labor practice, also noted and reliedupon "the Employer's failure to furnish a reasonable justifica-tion for withholding the information." (166 NLRB at 345-346.)Counselhave not referred me to any cases in which theBoard or the courts have dealtwith thisquestion of what maybe "reasonable justification for an[Employer's]withholding"unit employees'names and addresses in a situation like thepresent whereintheStandardOilrule facilitating the fairrepresentation of all employees in a bargaining unit wouldotherwiseapply. Nor doI know of any.The GeneralCounsel,however, argues that the situationin theStandard Oiltypeof case is analogous to the situationin theExcelsior Under-weartype ofcase in which the Board has held with judicialapproval that, in order"to insure an informed electorate" ina Board representation election under Section9(c) of the Act,the employer will also be required within7 days after direc-tion of the election,to furnish to the union or unions on theballot, a list of all the names and addresses of the employeesin the bargaining unit.12Applying theasserted analogy, the General Counsel pointsout the following languageinExcelsiorwhich,according tohis contention,requires rejectionof theRespondent's attemptin the present caseto justifyits refusalof the Union's requestfor thename-and-address list because of a fear of harassmentof employees on the list:" Southern Counties Gas Company of California,176 NLRB No. 84." Excelsior Underwear, Inc.,156 NLRB 1235, 1239-1243. See alsoN.L.R.B. v.Wyman-Gordon Co.,394 U.S. 759, reversing 397 F.2d 394(C. A. 1).Similarly,we reject the argument that to provide theunion with employee names and addresses subjects em-ployees to the dangers of harassment and coercion intheir homes.We cannot assume that a union,seeking toobtain employees'votes in a secret ballot election, willengage in conduct of this nature; if it does, we shallprovide an appropriate remedy. We do not, in any event,regard the mere possibility that a union will abuse theopportunity to communicate with employees in theirhomes as sufficient basis for denying this opportunityaltogether.SeeMartin v. Struthers,319 U.S.141;Staubv.City ofBaxley,355U.S. 133. (156 NLRB at 1244.)But the instant case presents more than such a "merepossibility that a union will abuse the opportunity to com-municate with employees in their homes."For, as the partiesstipulated,at the time of the Union's requesting the list ofemployees'names and mailing addresses in the present case,striking employees whom the Union apparently could notcontrol had in fact only recently engaged in violence in theform of mass picketing and harassment of employees who hadreturned to work during the strike, both at the gates of theRespondent's struck facilities and at the individual em-ployees' homes.This was not the abstract"mere possibility"about which the Board was speaking inExcelsior,but anactuality the repetition of which the Respondent might rea-sonably fear in the future should any list of employees' ad-dresses furnished the Union fall into the hands of rank-and-file employees.Yet, when the Respondent expressed this fearto the Union as the basis of its reluctance to supply the list,the Union gave the Respondent no assurance that this wouldnot happen."InW. L. McKnight,d/b/aWebster Outdoor AdvertisingCompany,the Board and the court of appeals were presentedwith a similar situation." The union in that case had accusedthe employer of paying higher wages to strike replacementsthan to strikers and, despite the employer's denial, requestedthe employer to permit an examination of payroll records.Replacements had been harassed,threatened,and assaultedby some of the striking employees.In reply to the union'srequest, the employer said that it was "rather hesitant to turnover to the Union a list of replacements without some assur-ances that[that] information is really necessary to the Unionand, further that it won't be used to further facilitate harass-ment of replacements." The union did not reply nor did itrenew its request. The Board dismissed the allegation of thecomplaint that the employer had violated Section 8(a)(5) ofthe Act by refusing the union's request, stating that:. [T]he record indicates that replacements had beenharassed,threatened,and assaulted by some of the strik-ing employees.One of the strikers,in fact, had beenconvicted in state court for assaulting a replacementwith a gun.Under such circumstances,Respondent wasjustified in seeking assurances that the payroll informa-tionwas necessary for legitimate union purposes and" Just recently and after the draft of the present Decision had beencompleted, the Court of Appeals for the Second Circuit enforced a Boardorder inUnited Aircraft Corp.,requiring the employer to furnish the repre-sentative union with a list of employees' names and addresses despite thefact that during a strike 8 years earlier, striking employees had engaged inviolence.United Aircraft Corp. v. N.L.R.B., 434F.2d 1198, enfg. 181 NLRBNo. 150. But the situation in the present case is distinguishable in that theharassment by striking employees had occurred only shortly before theUnion made its request for a list of the employees' names and addresses, theRespondent immediately expressed its fear that this type of employee con-duct might be resumed, and the Union gave the Respondent no reassurance,much less any indication how it might be avoided.'°170 NLRB No. 144, enfd.sub nom.Signand Pictorial Union Local1175 v. N.L.R.B.,419 F.2d 726 (C.A. D.C.). 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould not be used to facilitate further harassment ofreplacements.Moreover, Respondent did not categori-cally reject the Union's request. It merely expressedreluctance about turning payroll information over to theUnion until adequate assurances had been given andlegitimate need established. It is also significant that theUnion, after receiving Respondent's explanation, did notrenew its request. In these circumstances, we find thatthe Respondent's denial of the Union's request did notviolate Section 8(a)(5). [170 NLRB No. 144.]In affirming the Board's dismissal of the complaint on thesegrounds, the Circuit Court of Appeals for the District ofColumbia Circuit considered and rejected the union's argu-ment based upon the Board's language inExcelsior.Thecourt dealt with the union's argument as follows:The Union citesExcelsior Underwear Inc.,156 NLRB1236 (1966). It is true that there the Board held that anemployer must supply the Union with a list of the em-ployees' names and addresses before an election. It re-jected the contention that union harassment of em-ployees at their homes would result. The Union fails toindicate, however, that the Board in theExcelsior Un-derwearcase stated that it would not "assume" suchunion misconduct, and that "if it [occurred], we shallprovide an appropriate remedy." Id. at 1244. That rea-soning supports the Board's action here, for here it isuncontested that such union misconduct did in fact takeplace. [419 F.2d 726, 738, fn. 8.]The Board's and the court's reasoning in this case impelsthe conclusion that, under the circumstances shown by theevidence in the present case, the Respondent's fear of a leak-age and abuse of the name-and-address list, through the rank-and-file harassment of nonunion employees, reasonably jus-tified the Respondent's refusal to supply the list requested bythe Union. On this ground alone, I would dismiss the com-plaint in the present case.Accordingly, upon the foregoing considerations, findingsand conclusions, I recommend the following:ORDERIt is ordered that the complaint herein be and the same ishereby dismissed in its entirety.